Exhibit 10.1

SEPARATION AGREEMENT AND

COMPLETE RELEASE OF CLAIMS

THIS SEPARATION AGREEMENT AND COMPLETE RELEASE OF CLAIMS (“Release” or
“Agreement”) is made and entered into by and between Daniel D’Arrigo
(“Employee”) and MGM Resorts International, for itself and its parents,
subsidiaries and affiliates (the “Company”), effective as of February 21, 2019
(the “Effective Date”).

WITNESSETH

WHEREAS, Employee is employed by the Company as its Executive Vice President,
Chief Financial Officer and Treasurer;

WHEREAS, Employee and the Company are parties to an employment agreement entered
into as of May 4, 2015 (the “Employment Agreement”);

WHEREAS, the Company offered Named Executive Officers the opportunity to
participate in a Voluntary Resignation Severance Policy (“Severance Policy”) and
Voluntary Resignation Equity Policy (“Equity Policy”) (collectively the
“Resignation Policies”), subject to the terms and conditions of the Resignation
Policies;

WHEREAS, the Employee was eligible, applied to participate, and was accepted by
the Company to participate in the Resignation Policies; accordingly, Employee
will voluntarily resign from employment with the Company effective March 22,
2019 (the “Resignation Date”), subject to the terms and conditions of the
Resignation Policies; and

WHEREAS, the Company and Employee are desirous of discharging, releasing and
waiving any and all claims, disputes, grievances, and causes of action, whether
asserted or unasserted, and whether known or unknown, which Employee might have
against the Company arising out of the employment relationship and the
termination thereof.

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, the above-stated premises, and other good and valuable consideration,
the receipt and sufficiency of which is acknowledged, the parties agree as
follows:

 

I.

RESIGNATION OF EMPLOYMENT

A. Resignation.

1. Effective March 22, 2019 (the “Resignation Date”), Employee will be separated
from employment with the Company in accordance with Section 3.1 of the Severance
Policy and Section 3.1 of the Equity Policy. The Company’s records shall reflect
that Employee has resigned. During the period from the Effective Date through
the Resignation Date, Employee will continue to be employed pursuant to the
terms of the Employment Agreement, except that Employee shall only serve as
Chief Financial Officer until March 1, 2019, and will be available on a
full-time basis to consult and advise on strategic matters, including signing
the Company’s



--------------------------------------------------------------------------------

Form 10-K for 2018. Employee shall not perform any work, act as an agent or hold
himself out as an agent of the Company following the Resignation Date. In
addition, no later than the Resignation Date or earlier if requested by the
Company, Employee will resign from the board of directors of MGM China Holdings
Limited, and agrees to execute all necessary documents to effectuate such
resignation. As of the Resignation Date, Employee will resign from all other
positions with the Company and its affiliates and execute all necessary
documents to effectuate such resignations.

 

II.

CONSIDERATION AND ACKNOWLEDGMENTS

A. Consideration.

1. In accordance with Section 3.2 of the Severance Policy and as additional
consideration, Employee will receive the following, effective upon the
Resignation Date, Employee shall be paid the gross amount of $1,312,500 (an
amount equal to 1.5 times Employee’s base salary), less required withholdings
and other deductions, and the gross amount of $1,968,750 (an amount equal to 1.5
times Employee’s Target Bonus) (collectively the “Severance Payment”). The
Severance Payment is payable in twelve (12) equal or near equal monthly
installments commencing on the first regular payroll date that occurs on or
after thirty (30) days after the Resignation Date.

In addition, Employee will also receive a payment in the amount of $36,611.28,
which is equivalent to 1.5 times the cost of COBRA (Consolidated Omnibus
Reconciliation Act of 1986) coverage for a twelve (12) month period (“COBRA
Amount”), in accordance with Section 3.2 of the Severance Policy. The COBRA
Amount shall be payable in a lump sum, less required withholdings and other
deductions, on the first regular payroll date that occurs on or after thirty
(30) days after the Resignation Date.

2. In accordance with Section 3.2 of the Equity Policy and as additional
consideration, Employee will receive the following: Employee’s outstanding
equity awards granted under the MGM Resorts International 2005 Omnibus Incentive
Plan, as amended, or any successor thereto under which equity awards are granted
(the “Omnibus Plan”), or the applicable equity award agreements, which represent
all outstanding equity awards granted to Employee by the Company, shall remain
subject to the applicable terms and conditions of the award agreements and the
Omnibus Plan; provided, however, notwithstanding anything to the contrary in the
Omnibus Plan, or any successor thereto under which Equity Awards are granted, or
the applicable Equity Award agreements, such Equity Awards (including any
accrued dividends) shall remain outstanding and continue to vest as originally
scheduled (without regard to the Employee’s termination of employment) through
the last possible vesting date of any of the Employee’s Equity Awards
outstanding as of the Employee’s date of termination, provided, however, that
the original expiration date of the Equity Award will not be extended, and with
respect to any Equity Awards which are stock appreciation rights or stock
options, the Employee may exercise such awards (as and when such awards become
vested) until the expiration of the maximum term of the award. Awards with
performance-based vesting criteria will continue to be subject to such criteria
in accordance with their terms.

 

2



--------------------------------------------------------------------------------

3. Employee is receiving the Consideration above pursuant to Employee’s
termination of employment through voluntary resignation subject to the terms and
conditions of the Resignation Policies. As such, Employee is entitled only to
the Consideration as described in the Resignation Policies, and is not eligible
to receive any other severance, bonus, incentive compensation, or COBRA benefits
under any other plan, practice or policy maintained by the Company, including
the Employment Agreement and the Company’s Severance Pay Guidelines.

B. Acknowledgements.

1. Employee acknowledges that all wages and compensation earned prior to the
date hereof have been paid. Employee is entitled to his 2018 MIP Award in
addition to the consideration provided in this Agreement. Employee further
agrees that except as specifically set out in the Agreement, and notwithstanding
any provision of the Employment Agreement, no wages, benefits, equity-based
compensation, or other compensation is due to Employee following the Resignation
Date.

2. Employee and the Company acknowledge and agree that subject to the terms and
conditions of the Resignation Policies, Employee is entitled to the payments
described above in exchange for signing and not revoking this Agreement and the
Supplemental Release, which include amounts in addition to anything of value to
which Employee already is entitled. If Employee fails to sign or revokes this
Agreement or the Supplemental Release, Employee will not be entitled to any of
the Consideration described above. For purposes hereof, the “Supplemental
Release” shall be a release of claims substantially identical to Section I(B)
below with respect to the period between the Effective Date and the Resignation
Date.

3. Notwithstanding Employee’s participation in the Resignation Policies,
Employee remains subject to the Employment Agreement, and the Company reserves
all rights and remedies otherwise provided under the Employment Agreement,
unless specifically waived herein. Employee recognizes and agrees that, except
as provided herein, the Restrictive Covenants (Section 8), Representation and
Warranties (Section 9), the Survival of Covenants (Section 10.5), and Certain
Definitions (Section 22) of the Employment Agreement survive and continue to
apply to Employee without regard to the separation of Employee’s employment and
the termination of the Employment Agreement. Notwithstanding the foregoing, the
parties acknowledge that, pursuant to Sections 3.4 of the Severance Policy and
Equity Policy, Employee shall not continue to be bound by the provisions of
Section 8.1 (Competition) of the Employment Agreement following the Resignation
Date.

4. As a result of Employee’s termination of employment with the Company, on the
Resignation Date Employee will experience a “separation from service” with the
Company within the meaning of Section 409A.

5. Employee hereby acknowledges that Employee is liable for making any and all
personal income tax payments arising out of this Agreement. Employee also
acknowledges that the Company does not have any obligation to indemnify or hold
Employee harmless for any tax payments arising out of this Agreement.

 

3



--------------------------------------------------------------------------------

III.

RELEASE AND ACKNOWLEDGEMENTS

A. General Release Of Claims. Subject to subparagraphs (2) and (3) below,
Employee knowingly and voluntarily releases and forever discharges the Company,
its parent corporations, affiliates, subsidiaries, divisions, predecessors,
insurers, reinsurers, successors and assigns, and their current and former
employees, attorneys, officers, directors and agents thereof, both individually
and in their business capacities, and their employee benefit plans and programs
and their administrators and fiduciaries (collectively referred to throughout
the remainder of this Agreement as “Releasees”), of and from any and all claims,
known and unknown, asserted or unasserted, from the beginning of Employee’s
employment through the Effective Date, which Employee has or may have against
Releasees as of the date of execution of this Agreement, including, but not
limited to, any alleged violation of the Age Discrimination in Employment Act
(ADEA), Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866,
Employee Retirement Income Security Act (ERISA), the Americans with Disabilities
Act, the Worker Adjustment and Retraining Notification Act, the Family and
Medical Leave Act, the National Labor Relations Act (NLRA), Sarbanes-Oxley, the
Uniformed Services Employment and Reemployment Rights Act, the Nevada Equal
Opportunities for Employment Law, the Nevada Equal Pay Law, the Nevada School
Visitation Law, the Nevada Wage Payment and Work Hour Law, the Nevada
Occupational Safety & Health Act, and any other federal, state or local law,
rule, regulation, or ordinance all as amended and as applicable; any public
policy, contract, tort, or any other claim under the common law; and any basis
for recovering costs, fees, or other expenses including attorneys’ fees incurred
in these matters.

B. Claims Not Released. This Agreement does not release: (i) any claims for
Employee’s own vested accrued employee benefits under the Company health,
welfare, or retirement benefit plans; (ii) any pending claims for benefits under
applicable workers’ compensation statutes that have been submitted to the
Company in writing before the Effective Date; (iii) claims that arise after the
Effective Date, (iv) claims which by law cannot be waived by signing this
Agreement; or (v) Employee’s right to enforce or challenge the validity of this
Agreement.

C. Acknowledgements. Employee acknowledges (i) that Employee may hereafter
discover claims or facts in addition to or different from those which Employee
now knows or believes to exist with respect to the subject matter of this
Release and which if known or suspected at the time this Release becomes
effective, may have materially affected this settlement, and nevertheless,
waives any right, claim or cause of action that might arise against the Company
as a result of such different or additional claims or facts; (ii) Employee has
reported to the Company any and all work-related injuries incurred during
employment; (iii) Employee has been fully and properly paid for all time worked
and received all required breaks in accordance with state and federal laws, and
there has at all times been a genuine, reasonable, and good faith dispute
between the Parties with respect to the foregoing; (iv) the Company properly
provided any leave of absence because of Employee’s or a family member’s health
condition and Employee has not been subjected to any improper treatment, conduct
or actions due to a request for or taking such leave; (v) Employee has provided
the Company with written notice of any and all concerns regarding suspected
ethical and compliance issues or violations on the part of the Company or any
released person or entity; and (vi) Employee has not filed any complaints,
claims, or actions against the Company or any released person or entity.

 

4



--------------------------------------------------------------------------------

D. Indemnification. The Company shall indemnify, hold harmless and defend
Employee from and against any and all claims, demands, actions, suits, damages,
liabilities, losses, settlements, judgments, costs and expenses which arise out
of or relate to Employee’s employment at the Company or any of its affiliates,
each to the fullest extent provided by the Company’s Bylaws as in effect from
time to time, provided that such indemnification rights shall be no less
favorable to Employee than those in effect on the Effective Date, to the extent
permitted by law.

 

III.

CONFIDENTIALITY OF AGREEMENT AND NON-DISPARAGEMENT

A. Employee agrees that the terms and conditions of this Agreement shall be
considered confidential, and that Employee may not disclose them to any person
or other entity for any reason, except as may be required under law or legal
process, and as necessary to Employee’s attorneys, tax advisors and immediate
family members, unless and until such time as this Agreement has been publicly
filed by the Company.

B. Notwithstanding the foregoing, this Agreement may be introduced as evidence
in any proceeding only for the purposes of enforcing its terms and/or to
evidence the parties’ intent in executing it. This Agreement shall not be
admissible as evidence in any proceeding for any other purpose.

C. Employee acknowledges that the Company, its subsidiaries and its affiliated
companies are subject to regulation and licensing, and desire to maintain their
good standing and reputation for providing high quality services to the public.
Employee therefore agrees not to take any action that adversely affects or is
detrimental to the Company, its subsidiaries or its affiliated companies, and
not to directly or indirectly make any oral, written or recorded private or
public statement that is disparaging or defamatory of the Company, or its
subsidiaries or its affiliated companies. This provision also applies to any
comments or statements which Employee may make on the internet, including but
not limited to comments, statements and/or videos placed in email, on blogs,
Facebook, Twitter or any other social media site.

 

IV.

MISCELLANEOUS

A. Employee and the Company hereby agree that the terms of this Agreement will
be deemed effective and enforceable following passage of any notice and/or
revocation periods and upon execution by the Company and Employee.

B. Non-admission of Liability. Employee and the Company hereby agree that this
Agreement has no precedential value and that neither the negotiation nor the
execution of this Agreement shall constitute or operate as an acknowledgment or
admission of any kind by the Company that it engaged in any illegal or wrongful
activity of any kind in violation of any federal, state, or local laws,
regulations or ordinances.

C. Confidential Information. Employee agrees that in the course of employment,
Employee has had access to and obtained highly sensitive information and that
Employee will not at any time reveal by any means whatsoever, either directly or
indirectly, to any person, company,

 

5



--------------------------------------------------------------------------------

business, firm, corporation or other business entity nor use for his own
purpose, any trade secret, proprietary information or any confidential
information about the services, business procedures, methods of doing business,
customer or clients of the Company or its subsidiary or affiliated companies, or
about those companies’ employees, officers, directors, shareholders, customers
or clients. In connection with the foregoing, Employee affirms that Employee has
not divulged any of the Company’s proprietary or confidential information and
will continue to maintain the confidentiality of such information consistent
with the Company’s policies.

D. Attorney’s Fees. In the event of a breach of any material provision of the
Agreement by either of the parties hereto, the prevailing party shall be
entitled to any attorney’s fees incurred in connection with the enforcement of
this Agreement, and any other remedies available at law or in equity. Although
Employee is releasing claims under the ADEA, this attorneys’ fees recovery
provision does not apply to any challenge that Employee may make to the knowing
and voluntary nature of this Agreement under the Older Worker Benefit Protection
Act (OWBPA) and the ADEA before a court, the Equal Employment Opportunity
Commission (EEOC), or any other federal, state or local agency charged with the
enforcement of any employment laws.

F. Section 409A.

1. This Agreement is intended to comply with, or otherwise be exempt from,
Section 409A. If the Company determines in good faith that any provision of this
Agreement would cause Employee to incur an additional tax, penalty, or interest
under Section 409A, the Company and Employee shall use reasonable efforts to
reform such provision, if possible, in a mutually agreeable fashion to maintain
to the maximum extent practicable the original intent of the applicable
provision without violating the provisions of Section 409A or causing the
imposition of such additional tax, penalty, or interest under Section 409A. The
preceding provisions, however, shall not be construed as a guarantee by the
Company of any particular tax effect to Employee under this Agreement.

2. If a payment obligation under this Agreement that constitutes a payment of
“deferred compensation” (as defined under Treasury Regulation
Section 1.409A-1(b)(1), after giving effect to the exemptions in Treasury
Regulation Sections 1.409A-1(b)(3) through (b)(12)) arises on account of
Employee’s separation from service while Employee is a “specified employee” (as
defined under Section 409A), any payment thereof that is scheduled to be paid
within six (6) months after such separation from service shall accrue without
interest and shall be paid within 15 days after the end of the six-month period
beginning on the date of such separation from service or, if earlier, within 15
days following Employee’s death.

3. For purposes of Section 409A, the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments.

4. Under no circumstances may the time or schedule of any payment made or
benefit provided pursuant to this Agreement be accelerated of subject to a
further deferral except as otherwise permitted or required pursuant to
Section 409A. Employee has no right to make any election regarding the time or
form of any payment due under this Agreement.

 

6



--------------------------------------------------------------------------------

G. Cooperation on Pending and Future Matters.

1. Employee hereby understands and agrees that in further consideration of the
payments pursuant to Section I.A. above, Employee agrees, for a period of two
(2) years following the Resignation Date, to fully cooperate with the Company in
any ongoing or future matters about which Employee has knowledge or information,
including but not limited to pending or future grievances, arbitrations,
lawsuits, or investigations (hereinafter, the “Cooperation Services”). Employee
understands and agrees such Cooperation Services may include, but are not
limited to, testifying on behalf of the Company at trials, hearings or
depositions, as well as providing information and responding to inquiries from
the Company and/or its representatives in a timely fashion. Employee further
agrees to maintain the confidentiality of any confidential information obtained
in the course of providing Cooperation Services, as provided above in Section
III.C.

2. Employee will provide the Company with updated contact information (including
home phone and cell phone numbers, email address, and home address) prior to the
Resignation Date, and will update the Company whenever contact information
changes, for a period of two (2) years from the Resignation Date.

 

V.

ADVICE OF COUNSEL, CONSIDERATION, AND REVOCATION PERIODS

A. Employee has 45 days following receipt of this Agreement to consider whether
to sign this Agreement (the “Consideration Period”).

B. Employee must return this signed Agreement to the Company’s representative
set forth below within the Consideration Period.

C. If Employee signs and returns this Agreement before the end of the
Consideration Period, it is because Employee freely chose to do so after
carefully considering its terms. Employee agrees with the Company that changes,
whether material or immaterial, do not restart the running of the Consideration
Period.

D. The Company advises Employee to consult with an attorney prior to signing
this Agreement and has afforded Employee the time and opportunity to consult
with an attorney of Employee’s choosing concerning the terms of said Agreement.

E. Employee shall have seven (7) days from the date Employee signs this
Agreement to revoke this Agreement by delivering a written notice of revocation
within the seven-day revocation period to the same person as Employee returned
this Agreement. If the revocation period expires on a weekend or holiday,
Employee will have until the end of the next business day to revoke.

F. ADEA/OWBPA Waiver Information. The Employer has included with this Agreement
a statement identifying employees who are eligible to participate in the
Resignation Policies, and a list of the job titles and ages of those employees
selected, and not selected, in the same position as Employee (see Exhibit A
below). Employee acknowledges receipt of the information contained in Exhibit A.
In addition, employees selected as part of the employment separation program
were offered severance and other benefits as provided in the Resignation
Policies.

 

7



--------------------------------------------------------------------------------

VI.

ACKNOWLEDGEMENT AND APPROVAL

A. Employee has carefully read and fully understands all the provisions of this
Agreement, and that acknowledges that Employee has not relied upon any
representation or statement, written or oral, not set forth in this Agreement.

B. Except for the provisions of the Employment Agreement that survive or are
expressly incorporated into this Agreement, and the Resignation Policies,
Employee acknowledges that this Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior negotiations, understandings
and agreements, whether oral or written of any nature whatsoever that is the
subject matter hereof, and there are no representations, warranties,
understandings or agreements other than those expressly set forth herein between
the Company and Employee. Employee further acknowledges that if the terms of
this Agreement and the Employment Agreement differ, this Agreement shall govern.

C. This Agreement, and all the provisions contained herein, shall be binding
upon, and shall inure to the benefit of, the parties hereto, and their
respective heirs, successors, and assigns.

D. In the event any provision of this Agreement is deemed invalid, illegal, void
or unenforceable, such provision will be regarded as stricken from the
Agreement, and will not affect the validity or enforceability of the remainder
of the Agreement.

E. This Agreement is to be construed under the laws of the State of Nevada and
federal law as applicable. Except to the extent governed by ERISA and the
Resignation Policies, any dispute arising under this Agreement shall be governed
by the arbitration provisions of Exhibit B of the Employment Agreement, and this
Agreement incorporates Exhibit B by reference into this Agreement. The Company
reserves all rights and remedies otherwise provided under the Employment
Agreement, unless specifically waived herein.

 

VII.

NO INTERFERENCE WITH RIGHTS

A. Nothing in this Agreement including, but not limited to the release of
claims, acknowledgements, confidentiality, non-disparagement, confidential
information, attorneys’ fees, and cooperation provisions, prevent Employee from
communicating and cooperating in good faith with the EEOC, National Labor
Relations Board, the Securities and Exchange Commission, or any other
self-regulatory organization or any other federal, state or local agency (each a
“Government Agency”) for the purpose of (i) reporting a possible violation of
any U.S. federal, state, or local law or regulation, (ii) filing a charge or
complaint with a Government Agency, (iii) participating in an investigation or
proceeding conducted by a Government Agency, (iv) exercising rights under
Section 7 of the NLRA to engage in protected, concerted activity with other
employees, although by signing this Agreement Employee is waiving rights to
individual relief (including any money damages, reinstatement or other legal or
equitable relief) in any charge, complaint, or lawsuit or other proceeding
brought by Employee or on Employee’s behalf by any third party, except where
such a waiver of individual relief is prohibited.

 

8



--------------------------------------------------------------------------------

B. Additionally, Employee shall not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that
is made (i) in confidence to a federal, state, or local government official, or
to an attorney, solely for the purpose of reporting or investigating a suspected
violation of law; (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal; or (iii) in court
proceedings if Employee files a lawsuit for retaliation by an employer for
reporting a suspected violation of law, or to Employee’s attorney in such
lawsuit, provided that Employee must file any document containing the trade
secret under seal, and Employee may not disclose the trade secret, except
pursuant to court order. Notwithstanding the foregoing, under no circumstance
will Employee be authorized to make any disclosures as to which the Company may
assert protections from disclosure under the attorney-client privilege or the
attorney work product doctrine, without prior written consent of the Company’s
General Counsel or another authorized officer designated by the Company.

IN WITNESS WHEREOF, the parties have executed this Agreement on the 21 day of
February 2019.

 

MGM RESORTS INTERNATIONAL     DANIEL D’ARRIGO By:        /s/ Jim
Murren                                 /s/ Daniel J. D’Arrigo            
Its:  Chairman & CEO                    
Dated:            2/21/19                    
Dated:            2/21/19                

 

9



--------------------------------------------------------------------------------

Exhibit A

Decisional Unit: All Key Employees, as defined in the Resignation Policies, who
met the eligibility requirements between February 20, 2019 – February 27, 2019.

Eligibility/Selection Requirements: Key Employees were eligible and selected
pursuant to the requirements of the Resignation Policies.

The following is a list of the job titles and ages of those employees selected,
and not selected, in the same position as Employee. Selected employees were
offered consideration for signing a separation agreement and general release,
and supplemental release.

 

JOB TITLE

   AGE    Selected    Not Selected  

EVP/Chief Financial Officer/Treasurer

   50    X   